IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 2 WM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
DAVID AGNELLO,                :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
     AND NOW, this 20th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Petition for Leave to Amend are

DENIED.